United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________
Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-438
Issued: September 15, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On December 14, 2010 appellant filed a timely appeal from a July 13, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) which found that his claim was not
filed in a timely manner. The Board docketed the appeal as No. 11-438.
Having reviewed the case record submitted by OWCP, the Board finds that this case is
not in posture for a decision. By decision dated July 13, 2010, OWCP denied appellant’s claim
for being untimely filed. On August 2, 2010 appellant, through his attorney, requested
reconsideration of the OWCP decision. Counsel argued that appellant’s supervisor had actual
knowledge of his hearing loss. In support of his argument, appellant submitted new factual and
medical evidence. OWCP did not respond to appellant’s reconsideration request.
Consequently, the case will be remanded to OWCP for a decision on the merits of
appellant’s claim.1 On remand, OWCP should consider new factual and medical evidence
1

It is the obligation of OWCP not to delay the claimant’s reconsideration request unnecessarily and thereby,
jeopardize his right to appeal the merit decision to the Board. The Board directs OWCP to perform a review of the
merits of appellant’s claim to preserve appellant’s right to appeal the merits of the denial of his claim to the Board.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.9 (March 2010).

submitted, together with the previously submitted evidence of record, to determine if appellant’s
claim for hearing loss is barred by the applicable time limitation provisions of the Federal
Employees’ Compensation Act.
IT IS HEREBY ORDERED THAT the case is remanded to the Office of Workers’
Compensation Programs to issue an appropriate decision on the merits of the case.
Issued: September 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

